The balance upon this debt as found by the verdict of the jury is a sum under £ 20. It has been brought into this Court by an appeal from the county court, where it commenced. A part of the act of 1786, ch. 14, sec. 7, is in these words: "Provided, that no suit shall be commenced in the first instance returnable to any court for any sum under £ 20." Articles were delivered to the plaintiff and charged by the defendant, for the delivery of which there was no stipulation in the bond, which was for money; and the jury allowed them, and the presumption is, that they allowed them as set-offs. Then the rule is that if a larger sum is reduced by payments under £ 20, the court will order a nonsuit upon a verdict ascertaining the sum to be under £ 20, because plaintiff, knowing of these, should have credit given for them, and consequently must have known the amount of the balance; but if only reduced by set-offs, the court will not order a nonsuit, because plaintiff could not know at the time of bringing his action whether the defendant would set-off or not.
Judgment for plaintiff.
NOTE. — See Anonymous, ante, 71, and the note thereto. *Page 113